Citation Nr: 0418790	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether a timely substantive appeal was filed on the 
issues of entitlement to service connection for allergic 
rhinitis and asthma.

2.   Entitlement to service connection for asthma.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to November 
1984.  He had subsequent additional periods of reserve duty, 
but there is no contention that he incurred or aggravated the 
claimed disabilities during periods of reserve duty.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This case was the subject of a February 2004 hearing before 
the undersigned Veterans Law Judge.

In today's decision, the Board finds that the veteran has 
submitted a timely substantive appeal with the RO's denial of 
his claims for service connection for asthma and allergic 
rhinitis.  Consequently, the issues of entitlement to service 
connection for asthma and allergic rhinitis are now within 
the Board's appellate jurisdiction.   These issues are 
addressed in the REMAND appended to the decision.

The issues of entitlement to service connection for asthma 
and allergic rhinitis are  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 







FINDINGS OF FACT

1.  The veteran's claims for asthma and allergic rhinitis 
were denied in a rating decision dated in January 2002.

2.  In May 2002, a Notice of Disagreement was received with 
the January 2002 denial of service connection for asthma and 
allergic rhinitis.

3.  In November 2002, the RO issued a Statement of the Case 
on the issues of entitlement to service connection for asthma 
and service connection for allergic rhinitis.  

4.  Due to a pattern of administrative irregularities as 
corroborated by documentation in the claims file, the veteran 
and his representative may not have received timely notice of 
the denial of his claims, and the veteran's representative 
did not receive notice of the Statement of the Case until 
February 2003.

5.  On February 21, 2003, the RO received the veteran's 
substantive appeal for the issues of entitlement to service 
connection for asthma and allergic rhinitis.


CONCLUSION OF LAW

The veteran's substantive appeal was timely, his appeal is 
perfected, and his claims for service connection for asthma 
and allergic rhinitis are within the Board's appellate 
jurisdiction.  38 C.F.R. § 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2002, the RO denied the veteran's claims for 
service connection for asthma and allergic rhinitis.  A 
returned letter to the veteran dated May 2002 indicates that 
correspondence was sent to the veteran at the wrong address 
which, according to testimony received at a February 2004 
Board hearing, was almost 20 years out-of-date.  The 
veteran's notice of disagreement was received in May 2002.  A 
VA e-mail dated October 2002 indicates that copies of service 
medical records had been lost and that there were problems 
forwarding the claims file to the correct locations.  
Documentation associated with the claims file received in 
February 2003 indicates irregularities as to notification of 
the representative by the RO of the issuance of the Statement 
of the Case.

In February 2003, the RO informed the veteran and his 
representative that the substantive appeal had been received 
on February 21, 2003, 1 month and 5 days  after the deadline 
for timely filing. 

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a timely notice of 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

From the testimony elicited before the undersigned in 
February 2004, and in light of the documentation of record, 
it appears at least as likely as not that the substantive 
appeal was filed within one year of actual notification of 
the veteran and his representative of the January 2002 RO 
rating decision denying service connection for asthma and 
allergic rhinitis.  Moreover, it appears nearly certain that 
the veteran's substantive appeal was filed within 60 days of 
the representative's receiving proper notice, most likely in 
February 2003, of the November 2002 Statement of the Case.        

In light of the foregoing, the Board finds that a timely 
substantive appeal was filed and the issues of entitlement to 
service connection for asthma and allergic rhinitis are 
within the Board's appellate jurisdiction.  38 C.F.R. 
§ 20.302(b).  


ORDER

The Board finds that a timely substantive appeal was filed 
and the issues of entitlement to service connection for 
asthma and allergic rhinitis are within the Board's appellate 
jurisdiction.  


REMAND

The veteran seeks service connection for allergic rhinitis 
and asthma, claimed as incurred or aggravated during his 
period of active service from March 1981 to November 1984.  
On entry into service, clinical examination of the nose, 
sinuses, lungs and chest was evaluated as normal.  (The 
service entrance examination report is undated, but the 
examination indicates enlistment into the Air Force in May 
1980 and indicates that as of the date of the examination the 
veteran had no military service and no civilian government 
service.)  At the time of enlistment, the veteran indicated 
by history, in a document dated May 1980, explicitly in 
writing, that he had no known allergies.  He indicated by 
checked box that he either currently or previously had hay 
fever, and wrote that he was a farm worker by occupation.  A 
barely legible notation by a reviewing clinician appears to 
make reference to hay fever and further that the veteran was 
taking no medications for hay fever.  Pulmonary function 
testing on October 24, 1984, just prior to the veteran's 
discharge from service, was noted to be substandard, though 
the veteran was noted to have an upper respiratory infection 
"at time of repeat."  Unknown initial values were obviously 
whited out and overwritten in pen with new values, though the 
percentages of predicted values are not altered.  The 
veteran's October 30, 1984, service discharge examination 
indicates that he had mild, seasonal allergic rhinitis, 
requiring occasional use of antihistamines for control, with 
no complications and no sequelae.  A December 1989 reserve 
duty pulmonary function test shows that higher percentage of 
predicted values were achieved, but the FEV-1 / FVC value was 
lower than predicted.  Nevertheless, the clinician noted that 
all of the values were within normal limits.   More 
generally, post-service treatment records indicate ongoing 
treatment for upper respiratory ailments, and, beginning in 
1995, diagnosis and treatment of asthma.

At his February 2004 Board hearing, the veteran contended 
that the abnormal pulmonary function test results shortly 
before his discharge from service were indicative of the 
onset of asthma, and that for many years thereafter 
respiratory difficulties were misconstrued as allergic 
rhinitis or other upper respiratory ailments.

Because the veteran's allergic rhinitis is noted in the 
service medical records, but not on clinical evaluation upon 
entry into service, and a pulmonary function study was 
abnormal just prior to discharge form service, the Board 
finds that this case warrants an examination and opinion from 
a VA medical examiner as to whether the veteran's asthma 
and/or allergic rhinitis began during active service.  See 38 
C.F.R. § 5103A(d).

Additionally, the RO should ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for service 
connection for asthma and allergic 
rhinitis of the impact of the 
notification requirements on the claims.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA upper and lower respiratory 
examination for the purpose of determining 
whether his current asthma and allergic 
rhinitis began during service, are related 
to some incident of service, or, if it is 
determined that they preexisted the 
veteran's entry onto active duty, whether 
they were aggravated during service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the May 1980 service 
entrance report indicating a history of 
hay fever and of no known allergies, the 
undated service entrance examination 
indicating normal lungs and normal 
sinuses, the October 1984 service 
discharge examination indicating the 
veteran to have seasonal allergic 
rhinitis, and abnormal pulmonary function 
testing conducted in October 1984.  The 
examiner should further review post-
service records of military and private 
treatment including a December 1989 
reserve duty pulmonary function test 
indicating higher predicted values than 
the October 1984 in-service study, but a 
lower FEV-1 / FVC value, and the multiple 
records of diagnosis and treatment of 
allergic rhinitis and asthma. 
 
For the veteran's asthma, the examiner 
should opine whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
veteran's asthma began during or is 
causally linked to any incident of 
service.  If it is determined that the 
veteran had asthma prior to service, the 
examiner is asked to opine whether it was 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) during or by any 
incident of service.
 
For the veteran's allergic rhinitis, the 
examiner should opine whether it is at 
least as likely as not (whether there is 
a 50 percent or greater probability) that 
the veteran's allergic rhinitis began 
during or is causally linked to any 
incident of service.  If it is determined 
that the veteran had allergic rhinitis 
prior to service, the examiner is asked 
to opine whether it was aggravated during 
or by any incident of service.  

The clinician is advised that aggravation 
for legal purposes is defined as a 
chronic worsening of underlying condition 
versus temporary flare-up of symptoms, a 
worsening that existed not only at the 
time of separation but one that exists 
currently.  

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

4.  The RO should readjudicate the issues 
of entitlement to service connection for 
asthma and allergic rhinitis.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



